Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the applicant argues that Huber does not provide an igniter inside of an ignition bell. However, the examiner points out that the ignition bell is disclosed by Hasselbach while Huber is relied upon for teaching a diverter to augment the gas torch of Hasselbach. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Additionally, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). In this case, the examiner has relied on rationale expressly or impliedly contained in the prior art. Huber states “After the lighting, the gas conducting body is rotated out the area of the burner where it can not affect the further operation of the burner and no more gas is passed to the glow filament” (column 2, line 25). Proximity of the ignition source improves reliability of ignition. Therefore, the initial proximity will enable rapid ignition while the rotation will ensure proper burner function and protect the ignition components.
In response to the applicant’s argument that the examiner has not provided an explanation of how the external diverter of Huber could be incorporated into the Hasselbach device, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbach (DE 2916875 A1), hereinafter Hasselbach, in view of Huber (US 4776786 A), hereinafter Huber.

Regarding claims 1 and 2, Hasselbach discloses a gas torch, comprising:
(a) an ignition bell (55), said ignition bell having a closed end (36) and an open end (64); 
(b) a gas conduit that passes into said ignition bell through said closed end (27, 61-64) and that terminates in a nozzle inside of said ignition bell (39), said gas conduit being positionable to be in fluid communication with a compressed source of gas, said nozzle for emitting a gas under pressure inside of said bell while in operation (“When the burner is put into operation, the operating handle 17 is pressed, causing the gas to flow via the shut-off valve 16 and the operating valve 2 into the main pipe 5 and thus via the heating coil 63 to the main nozzle 39” paragraph [0021] of the translation); 
(c) an igniter within said ignition bell, said igniter situated proximate to said nozzle but outside of a path of said emitted gas (45, 47); and 
(e) a gas connector positionable to be in fluid communication with said gas conduit and with said compressed source of gas (4).

    PNG
    media_image1.png
    490
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    866
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    876
    media_image3.png
    Greyscale

Hasselbach does not disclose (d) a diverter inside of said ignition bell, said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and positionable to be out of the path of the emitted gas after the gas has been ignited, wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and, rotatable to be out of the path of the emitted gas after the gas has been ignited. 

However, Huber teaches (d) a diverter, said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and, positionable to be out of the path of the emitted gas after the gas has been ignited, wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited (“In operation, the tube 12 is rotated over the burner head 10 and the glow filament 24 is electrically heated to light the flame. The gas is then switched on and gas flows through the tube 12 to the glow filament 24. There the gas is ignited. The flame flashes back through the tube 12 to the burner head 10 and lights the flame on the burner head 10. The tube 12 then is rotated back to the position of rest shown in broken lines in FIG. 1. The glow filament 24 is switched off” Column 3, line 17).

    PNG
    media_image4.png
    317
    352
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    283
    media_image5.png
    Greyscale

In view of the teachings of Huber, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (d) a diverter, said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and positionable to be out of the path of the emitted gas after the gas has been ignited, wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and, rotatable to be out of the path of the emitted gas after the gas has been ignited as taught by Huber in the gas torch disclosed by Hasselbach.
One would have been motivated to include (d) a diverter, said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and, positionable to be out of the path of the emitted gas after the gas has been ignited, wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited because Huber states “After the lighting, the gas conducting body is rotated out the area of the burner where it can not affect the further operation of the burner and no more gas is passed to the glow filament” (column 2, line 25). Therefore, the initial proximity will enable rapid ignition while the rotation will ensure proper burner function and protect the ignition components.

Regarding claim 4, Hasselbach, as modified by Huber, discloses the gas torch according to claim 2, further comprising: 
(f) a gas shut off valve situated along said gas conduit, said gas shutoff valve operable to permit or restrict a flow of gas through said conduit when said conduit is placed in fluid communication with a source of gas (16 and/or 17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hasselbach, in view of Huber, and further in view of Cox (US 3635646 A), hereinafter Cox.

Regarding claim 3, Hasselbach, as modified by Huber, discloses the gas torch according to claim 2, wherein said diverter is in mechanical communication with a trigger mechanism, said trigger mechanism at least for urging said diverter to rotate into the path of gas the gas is being ignited by the igniter (Element 18 of Huber rotates the diverter).

Hasselbach, as modified by Huber, does not disclose wherein said diverter is in mechanical communication through said closed end of said ignition bell with the trigger mechanism remote from said ignition bell.

However, Cox teaches wherein said diverter (156) is in mechanical communication through said closed end (28) of said ignition bell (22) with the trigger mechanism remote from said ignition bell (204).

    PNG
    media_image6.png
    546
    814
    media_image6.png
    Greyscale

In view of the teachings of Cox, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said diverter is in mechanical communication through said closed end of said ignition bell with the trigger mechanism remote from said ignition bell as taught by Huber in the gas torch disclosed by Hasselbach.
One would have been motivated to include wherein said diverter is in mechanical communication through said closed end of said ignition bell with the trigger mechanism remote from said ignition bell because Cox states “manual rotation of knob 204, which will be adjacent door 210, will result in generation of sparks to ignite pilot burner 144. After burner 144 has been thus ignited, sparking device 156 may be slidably moved rearwardly by shaft 174, 198 to its inactive position 186” (column 5, line 38). Therefore, Cox teaches a convenient position for a trigger mechanism for manipulating an ignition element remotely.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbach, in view of Huber, and further in view of Hollingshead (US 5186620 A), hereinafter Hollingshead.
Regarding claims 5 and 6, Hasselbach, as modified by Huber, discloses the gas torch according to claim 1. 

Hasselbach, as modified by Huber, does not disclose: 
(f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell.

However, Hollingshead teaches:
(f) a fire bell reducer (20), said fire bell reducer comprising a plate with an aperture therethrough (30), wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell (32).

    PNG
    media_image7.png
    419
    539
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    388
    532
    media_image8.png
    Greyscale

In view of the teachings of Hollingshead, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell as is taught in Hollingshead, in the torch disclosed by Hasselbach.
One would have been motivated to include (f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell because Hollingshead states “a flame retention insert that enhances flame stability and reduces noise” (abstract). Therefore, including the insert of Hollingshead will improve flame stability and reduce noise in the burner of Hasselbach.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasselbach, in view of Huber, and further in view of Bell (US 4361420 A), hereinafter Bell.

Regarding claim 7, Hasselbach, as modified by Huber, discloses the torch according to claim 4, wherein said gas connector and said gas shut off valve are connected by a handle tube (3). 

Hasselbach, as modified by Huber, does not disclose:
(g) a check valve assembly, said check valve assembly comprising: 
(i) a check valve tube situated within said handle tube, said check valve tube having a smaller diameter than said handle tube, said check valve tube having an upper end and a lower end, said upper end of said check valve tube having an aperture therethrough, said lower end of said check valve tube terminating in a tube flange situated outside of handle tube and within said gas connector, said tube flange having a larger diameter than an inner diameter of said handle tube, and 
(ii) a check valve ball situated within said check valve tube, said check valve ball having a diameter larger than said aperture at said upper end of said check valve tube, and said check valve ball having a weight sufficient to keep it away from said aperture at said upper end of said check valve unless said handle tube is tilted away from a vertical orientation.

However, Bell teaches: 
(g) a check valve assembly (Figures 2 and 3), said check valve assembly comprising: 
(i) a check valve tube (25) situated within said handle tube (19), said check valve tube having a smaller diameter than said handle tube (Figure 2), said check valve tube having an upper end and a lower end, said upper end of said check valve tube having an aperture therethrough, said lower end of said check valve tube terminating in a tube flange (26) situated outside of handle tube and within said gas connector (16), said tube flange having a larger diameter than an inner diameter of said handle tube (The outer diameter of 26 is larger than the inner diameter at 19), and 
(ii) a check valve ball situated within said check valve tube (31), said check valve ball having a diameter larger than said aperture at said upper end of said check valve tube (Figure 2), and said check valve ball having a weight sufficient to keep it away from said aperture at said upper end of said check valve unless said handle tube is tilted away from a vertical orientation (This will depend in part on the flow of gas, but the examiner points out that the ball is not designed to block the flow of gas under normal conditions).

    PNG
    media_image9.png
    408
    277
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    212
    184
    media_image10.png
    Greyscale

In view of the teachings of Bell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the check valve assembly as taught by Bell in the gas torch disclosed by Hasselbach.
One would have been motivated to include the check valve assembly because Bell states “among the objects of the invention are to provide a flash arrester which is made and designed so that it will withstand the temperatures involved without destruction so that it can be reusable; which can be operated at varying angles required; and which utilizes a minimum number of parts” (column 1, line 37). Therefore, including the check valve will prevent flashback which will improve safety in Hasselbach.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasselbach, in view of Huber, and further in view of Zinke (US 4181492 A), hereinafter Zinke.

Regarding claim 8, Hasselbach, as modified by Huber, discloses the gas torch according to claim 1. 

Hasselbach, as modified by Huber, does not disclose wherein said ignitor is an electrode.

However, Zinke teaches wherein said ignitor is an electrode (“A means 22 is provided for igniting the gas emitted through tip 14. As shown in FIGS. 4 and 7, igniting means 22 has an electrode 24 which discharges a spark to ignite the gas being emitted through tip 14. Preferably, gas igniting means 22 is a piezoelectric generator having a piezoelectric crystal disposed within housing 24 which causes a spark to discharge from electrode 24 when struck, a hammer for striking the crystal and a plunger 26 for activating the hammer disposed within plunger 26 to strike the crystal” column 3, line 27).

    PNG
    media_image11.png
    221
    452
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    176
    388
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    303
    357
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    199
    577
    media_image14.png
    Greyscale

	 Hasselbach, as modified by Huber, does not disclose the claimed type of ignition means. Zinke teaches the claimed type of ignition means. The substitution of one known element (the electrically heated coil of Huber) for another (the sparking electrode of Zinke) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the electrode taught in Zinke would have yielded predictable results, namely, means for igniting a combustible gas (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walther (GB 1553191 A) 

    PNG
    media_image15.png
    243
    601
    media_image15.png
    Greyscale

Catalytique Lyonnais (FR 2319851 A1)

    PNG
    media_image16.png
    319
    383
    media_image16.png
    Greyscale

Rothenberger (DE 29622544 U1) 

    PNG
    media_image17.png
    845
    533
    media_image17.png
    Greyscale


Lindgren (US 3275060 A) 

    PNG
    media_image18.png
    498
    342
    media_image18.png
    Greyscale

Williamson (US 2826904 A) 

    PNG
    media_image19.png
    251
    487
    media_image19.png
    Greyscale

Wheeler (US 3052112 A)

    PNG
    media_image20.png
    410
    484
    media_image20.png
    Greyscale

Morehead (US 20170089576 A1) 

    PNG
    media_image21.png
    391
    525
    media_image21.png
    Greyscale


Julien (US 4276017 A) 

    PNG
    media_image22.png
    201
    593
    media_image22.png
    Greyscale

Aciego (US 2986208 A) 

    PNG
    media_image23.png
    234
    460
    media_image23.png
    Greyscale

Darby (GB 481684 A) 

    PNG
    media_image24.png
    288
    321
    media_image24.png
    Greyscale


Electrolux (GB 1028214 A) 

    PNG
    media_image25.png
    602
    378
    media_image25.png
    Greyscale

Muchall (US 0524449 A)

    PNG
    media_image26.png
    618
    255
    media_image26.png
    Greyscale

 Borland (US 2121948 A) 

    PNG
    media_image27.png
    170
    440
    media_image27.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799